Citation Nr: 0919665	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  06-09 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date prior to October 5, 1998 for 
grant of service connection for rheumatic heart disease. 

[The issue involving clear and unmistakable error (CUE) in a 
prior Board decision is the subject of a separate decision.]


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from March 1943 to October 1943. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Appeals Management Center, Washington, 
District of Columbia (AMC), which followed a May 2004 Board 
decision that granted of service connection for rheumatic heart 
disease.  The AMC assigned the Veteran's disability a 100 
percent rating, effective from October 5, 1999.  Subsequently, 
in a January 2006 rating decision, the RO granted an earlier 
effective of October 5, 1998 for service connection for 
rheumatic heart disease.  The Veteran appealed as to the 
effective date of the grant of service connection.  

The Veteran's claims file is now under the jurisdiction of the 
Regional Office in Newark, New Jersey (RO).

The issue of whether the November 24, 1975, decision by the 
Board should be revised or reversed on the basis of clear and 
unmistakable error (CUE) is addressed in a separate decision 
bearing docket number 09-17 162.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a) (2) (West 2002).


FINDING OF FACT

On October 5, 1998, the RO received the Veteran's request to 
reopen his claim of entitlement to service connection for 
rheumatic heart disease, and it continuously prosecuted 
thereafter.  In a January 2006 rating decision, the RO awarded 
an effective date of October 5, 1998 for service connection for 
rheumatic heart disease. 


CONCLUSION OF LAW

The criteria for an effective date prior to October 5, 1998, 
for the grant of service connection for rheumatic heart 
disease, have not been met. 38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. §3.400 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

1. VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what parts 
VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  VA 
must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide notice 
that a disability rating and an effective date will be assigned 
if service connection is awarded.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom., Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

Importantly, the United States Court of Appeals for Veterans 
Claims (Court) has held that a claimant claiming entitlement to 
an earlier effective date is not prejudiced by failure to 
provide a VCAA notice of the laws and regulations governing 
effective dates, if, based on the facts of the case, 
entitlement to an earlier effective date is not shown as a 
matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 
(2004). 

As for the duty to assist, the Board acknowledges that VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Veteran's original claims file, which contained his service 
record and other records pertaining to his claim for service 
connection for rheumatic heart disease date and its subsequent 
adjudications, is presumed to have been destroyed while in 
government custody.  See April 1998 Correspondence from the 
National Personnel Records Center.  The agency of original 
jurisdiction has diligently attempted to search for other forms 
of records that support the claimant's case.  See Id.; Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 
Vet. App. 401 (1991).  With the assistance of the Veteran, the 
RO has been able to reconstruct some of his claims file.  
Neither the Veteran nor his representative has identified, and 
the record does not show, that there is any existing evidence 
which could be obtained to substantiate the claim. 

In light of the foregoing, and in view of the determination of 
this appellate decision, the Board finds that no further notice 
or assistance to the appellant is required to fulfill VA's duty 
to assist him in the development of the claim for an earlier 
effective date prior to October 5, 1998for a grant of service 
connection for rheumatic heart disease.  See Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board will 
thus proceed with the adjudication of this appeal.


II. Earlier Effective Date

The Veteran contends he is entitled to an effective date prior 
to October 5, 1998 for grant of service connection for 
rheumatic heart disease.


Factual Background

Evidence of record shows that in October 1950, the RO received 
the Veteran's claim for entitlement to service connection for 
rheumatic heart disease.  The RO subsequently denied that 
claim, and the Veteran did not appeal.   In September 1973, the 
RO received a request from the Veteran that his claim for 
entitlement to service connection for rheumatic heart disease 
be reopened.  The RO reopened the claim, but denied entitlement 
to service connection.  The RO's decision was subsumed by the 
Board's November 1975 decision, in which it reopened the claim, 
but denied the benefits sought.  

A September 23, 1997 correspondence from the Veteran's 
representative shows that the Veteran requested a copy of his 
service treatment records from the RO.  There is no indication 
in the correspondence that the Veteran sought to reopen his 
claim at that time. 

The record also contains a formal request dated January 1, 1998 
from the Veteran to the National Archives and Record 
Administration for that agency's assistance in retrieving the 
Veteran's service record.  In the request, the Veteran stated 
that the sought the information or document for the purposes of 
a "wrongly denied previous claim."  VA, however, did not 
receive a copy of this application until October 5, 1998. 

In a correspondence dated March 24, 1998, the Veteran's 
representative on behalf of the Veteran requested that the 
Veteran's claim file be transferred from the RO in St. Louis, 
Missouri to the RO.  There are additional requests for the 
veteran's claims file in October 1997 and April 1998 from the 
St. Louis RO.  There is no indication in that correspondence 
that the Veteran sought to reopen his claim.  It was determined 
that the veteran's claims filed had been lost and action was 
taken to begin rebuilding the veteran's claims file in October 
1997.

On October 5, 1998, VA received a statement from the Veteran in 
which he requested that his claim for entitlement to service 
connection for rheumatic heart disease be reopened.  After 
several RO and Board decisions dated from 2000 to 2006, the 
Board granted service connection for rheumatic heart disease, 
and the RO assigned a total disability rating effective from 
October 5, 1998.  

Legal Criteria

The assignment of effective dates of awards is governed by 38 
U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The law provides that 
when service connection is granted based on a claim which has 
been finally denied and subsequently reopened by the submission 
of new and material evidence, the effective date is the date of 
VA receipt of the new claim, or the day entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(q),(r); Sears v. Principi, 16 Vet.App. 244 (2002), aff'd 
349 F3d 1225 (2003).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit. 38 C.F.R. § 3.1(p).  An informal 
claim is any communication indicating an intent to apply for 
one or more benefits.  The benefit being sought must be 
identified.  38 C.F.R. § 3.155.  An informal claim must also be 
in writing.  Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999); 
see also Szemraj v. Principi, 357 F.3d 1370 (2004) (defining 
when the "identification" requirement of 38 C.F.R. § 3.155(a) 
is met); Miguel v. Principi, 15 Fed. App. 857 (2001) (Federal 
Circuit declined to reverse interpretation in Rodriguez that an 
informal claim must be written) (non-precedential).

The date of receipt shall be the date on which a claim, 
information or evidence was received at VA.  38 U.S.C.A. § 
101(30); 38 C.F.R. § 3.1(r). VA means all organization units of 
the Department of Veteran's Affairs.  38 C.F.R. § 1.9(b)(1).

Previous determinations of the Board that are final and 
binding, including decisions of the degree of disability, will 
be accepted as correct in the absence of CUE.  38 U.S.C.A. 
§ §511(a), 7103, 7104(a); 38 C.F.R. § 20.1100.  As the Board 
found in a separate, concurrent decision that the evidence did 
not establish CUE, the Board's November 24, 1975 decision shall 
not be reversed or amended.  38 C.F.R. § 3.105(a).  

Analysis

The Board's November 1975 decision became final.  See 38 
U.S.C.A. §§ 511(a), 7103, 7104(a); 38 C.F.R. §§ 20.302, 
20.1100, 20.1104.  The record shows that VA received the 
Veteran's request to reopen his claim of service connection for 
rheumatic heart disease on October 5, 1998.  The record does 
not reflect that VA received any other statement by the Veteran 
or his representative received between November 24, 1975 and 
October 5, 1998, which might indicate intent to submit an 
application to reopen his claim.  See 38 C.F.R. § 3.155. 

The law and VA regulations concerning this issue are quite 
clear, as set forth above: the effective date for a grant of 
service connection after a final disallowance can be no earlier 
than the date of receipt of the claim to reopen.  Since the RO 
has assigned the date of receipt of the Veteran's application 
to reopen his claim - October 5, 1998 - as the effective date 
for the grant of service connection, no earlier date may be 
assigned.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q),(r).

For the foregoing reasons, the claim for an effective date 
prior to October 5, 1998, for the award of service connection 
for rheumatic heart disease, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance of 
the evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996). 

ORDER

Entitlement to an effective date prior to October 5, 1998, for 
the grant of service connection for rheumatic heart disease, is 
denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


